Citation Nr: 1429676	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  12-04 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for asbestosis.

2.  Entitlement to service connection for a respiratory disorder other than asbestosis, including chronic obstructive pulmonary disease (COPD) and bronchiectasis, including as secondary to the service-connected asbestosis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from August 1955 to May 1959.

He appealed to the Board of Veterans' Appeals (Board/BVA) from July 2010 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  In the July 2010 rating decision, the RO granted service connection and assigned an initial 0 percent (noncompensable) rating for asbestosis, effective December 8, 2009, but denied service connection for COPD.  The Veteran contested that initial rating for his asbestosis.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  He also contested the denial of his claim of entitlement to service connection for COPD.

In January 2012, the RO granted a higher 10 percent initial rating for the Veteran's asbestosis as of the same retroactive effective date.  Despite the grant of that higher rating, he has not been awarded the highest possible evaluation for this disease or indicated he is content or satisfied with this higher rating, so his appeal continues for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

In the August 2013 rating decision since issued, the RO additionally denied service connection for bronchiectasis.  In response the Veteran filed a timely notice of disagreement (NOD) with that decision and a statement of the case (SOC) was issued in February 2014.  In the April 2014 Informal Hearing Presentation (IHP), his representative argued that service connection for bronchiectasis also is warranted.  The IHP therefore is accepted as a substantive appeal (VA Form 9 equivalent) regarding the claim of entitlement to service connection for bronchiectasis.  See 38 C.F.R. § 20.202, etc.  In addition to COPD and bronchiectasis, the record from during the pendency of this appeal reflects findings of chronic bronchitis and emphysema (which is a type of COPD).  Accordingly, the service-connection claim has been recharacterized to encompass all diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The remaining issue of entitlement to a TDIU has not previously been addressed by the RO as the Agency of Original Jurisdiction (AOJ).  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a derivative claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to a TDIU claim); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a TDIU claim is informally raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest possible rating for that disability; and (3) submits evidence of unemployability); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased-rating claim only when the Roberson requirements are met).

Similarly, in Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court held it was inappropriate to have treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his underlying disability, which in that case was posttraumatic stress disorder (PTSD).  Citing Rice, the Mayhue Court reasoned that a request for a TDIU is not a separate claim for benefits, rather, an attempt to obtain an appropriate rating for a disability or disabilities.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying claim.  But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

Thus, under Rice and this line of precedent cases, the Board has authority to assume jurisdiction over this derivative TDIU claim inasmuch as it is predicated, at least in part, on the service-connected disability for which the Veteran is requesting a higher rating in this appeal.  As mentioned, however, the RO or Appeals Management Center (AMC), though the AOJ, has not had opportunity to consider whether the Veteran is additionally entitled to a TDIU, and it would be potentially prejudicial to him for the Board to consider this additional issue in the first instance.  Bernard v. Brown, 4 Vet. App. 384 (1993); Godfrey v. Brown, 7 Vet. App. 398 (1995).  Moreover, if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim, although this does not preclude the Board from going ahead and deciding the claim that formed the basis of the derivative TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).

The report of a November 2011 VA examination includes diagnoses of COPD, emphysema, and asbestosis.  The examiner opined that the Veteran's respiratory condition impacted his ability to work in that he was forced to retire early.  The report of a more recent April 2012 VA examination includes diagnoses of emphysema, COPD, and interstitial lung disease, specifically, asbestosis.  The examiner noted the Veteran had retired in 2000/2001 and would not be able to return to work if he had to due to his lung condition.  As the record suggests the Veteran is unemployed due, at least in part, to his service-connected asbestosis, the issue of derivative entitlement to a TDIU has been raised.  Therefore, the Board has jurisdiction over this additional issue as part and parcel of the claim for a higher initial rating for the asbestosis.  But not only does the derivative TDIU claim have to be remanded, so, too, does the underlying claim for a higher initial rating for the asbestosis as well as the remaining claim of entitlement to service connection for a respiratory disorder other than the asbestosis, including the COPD and bronchiectasis.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



REMAND

Remand is required to obtain outstanding records that are potentially pertinent to these claims on appeal and to afford the Veteran another VA compensation examination to evaluate his claim of entitlement to service connection for bronchiectasis.  Additional medical opinions also are needed regarding his COPD and asbestosis.  As well, the AOJ must verify whether he had any Reserve service following his period of active duty service from August 1955 to May 1959.  Also, on remand, the AOJ should provide him additional notice regarding secondary service connection and the derivative claim for a TDIU.

The Veteran has asserted that his service-connected asbestosis weakened his lungs, making them susceptible to COPD.  His representative argued in the April 2014 IHP that the VA examinations had found COPD was not caused by asbestos and, instead, was caused by the Veteran's history of smoking, but did not also discuss whether the service-connected asbestosis aggravated the COPD or address the Veteran's assertions that his overall pulmonary health was sufficiently weakened to have allowed the development of additional pulmonary problems.  While a November 2011 VA examiner opined in a December 2011 addendum that the Veteran's COPD/emphysema was not secondary to his service-connected asbestosis, explaining that asbestosis does not cause COPD, he did not clearly address secondary service connection instead based on the equally permissible aggravation.  Two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the 
service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?


Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connected condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1998); 38 C.F.R. § 3.310(b).

The original VA examination request had asked the examiner to opine as to whether the Veteran's respiratory disability was proximately due to or the result of asbestosis, not also whether the asbestosis alternatively had aggravated it.

The service treatment records (STRs) do document some respiratory complaints (cough and cold).  The Veteran's private pulmonary physician stated in January 2010 that the Veteran had COPD, emphysema, and chronic bronchitis caused by cigarette smoking and possibly asbestos exposure.  This physician indicated in March 2012 that the Veteran has bronchiectasis, which is also indicated in recent VA treatment records.  The Veteran has not been afforded a VA examination to evaluate his claimed bronchiectasis.

The Veteran has asserted that his claimed disabilities are related to in-service exposure to asbestos, carbon tetrachloride, and ionizing radiation; however, he clarified that his radiation exposure was related to work as a radar operator on a ship (confirmed by his service personnel records (SPRs)).  Radar equipment, however, is non-ionizing radiation.  See Rucker v. Brown, 10 Vet. App. 67, 69 (1997).  The VA examinations have addressed the relationship between the claimed COPD and asbestos exposure in service, but not in-service exposure to non-ionizing radiation or carbon tetrachloride.  So medical comment is needed concerning this posited correlation.


Regarding the Veteran's asbestosis, which has been determined to be a 
service-connected disability, a 100 percent rating is warranted where outpatient oxygen therapy is required.  The Veteran has been on oxygen therapy throughout the pendency of his claim; however, there is conflicting evidence as to whether this therapy is because of his service-connected asbestosis or, instead, for his other, non-service-connected, respiratory disorders.  The November 2011 VA examiner (a medical doctor (MD)), who diagnosed asbestosis, opined, albeit without rationale, that it was less likely than not that the Veteran required oxygen use because of the service-connected asbestosis.  An April 2012 VA examiner (a nurse practitioner (NP)) conversely indicated the Veteran was on oxygen for his COPD and interstitial lung disease (i.e., for his asbestosis).  In June 2012, a VA pulmonary attending physician reviewed the claims file and responded to the questions:  Is the Veteran's oxygen requirement at least as likely as not attributable to his asbestosis? and Is the Veteran's current pulmonary function capacity as evidenced by results on December 30, 2011, reflective of his asbestosis?  The pulmonary attending physician stated in response, "I see absolutely no evidence of asbestos exposure (no pleural plaques on CXR [chest x-ray]) nor do I see any evidence of interstitial lung disease (asbestosis) on CXR, reports of prior CT scans nor any reduction in lung volumes that would support this diagnosis."  She added, "this patient's PFTS [pulmonary function tests] are consistent with severe COPD [obstructive lung disease], NOT restrictive lung disease."  In a July 2012 addendum, the pulmonary attending physician stated there was no evidence that any of the Veteran's respiratory impairment resulted from asbestosis.  

Despite the opinion from of the June 2012 VA examiner, there are multiple other medical opinions in the file, including from March 2010 and November 2011 VA examiners (MDs) and April 2012 and July 2013 VA examiners (NPs) indicating the Veteran has asbestosis.  His treating pulmonary physician wrote in March 2012 that the Veteran had asbestos-related pleural disease, and in January 2014 a VA attending pulmonary physician's assessment included asbestos exposure:  asbestosis and asbestos pleural disease.


In light of the recent findings of asbestosis, in particular, made by the VA attending pulmonary physician in January 2014, the confusion over whether the Veteran requires oxygen therapy at least in part because of his 
service-connected asbestosis, and because the record reflects there are outstanding pulmonary treatment records, a supplemental medical opinion is needed.

In January 2010, the Veteran submitted a VA Form 21-4142 so that VA could obtain his confidential treatment records from his private pulmonary physician, Dr. W.E.D.  There also is indication on the form to "see attached statement."  Attached was a January 2010 letter from Dr. W.E.D. indicating that he had treated the Veteran for over 10 years.  Records have not been requested directly from Dr. W.E.D.  Currently in the file are records from Dr. W.E.D. dated in January 2006, March 2009, February 2012, and March 2012, as well as December 2011, February 2013, and July 2013 PFTs and January 2010 and September 2010 letters; however, the file suggest that additional records are available.  An August 2005 record reports that the Veteran had then recent bronchitis treatment by Dr. W.E.D.  A June 2006 record reports that the Veteran was seen in follow up with Dr. W.E.D. after being in the hospital with pneumonia three weeks earlier.  A November 2011 VA treatment record reports that the VA medical center (VAMC) had received a prescription for albuterol from Dr. W.E.D.  An October 2012 VA treatment record reports that Dr. W.E.D. had prescribed a budesonide inhaler 4 weeks earlier.  A January 2014 VA treatment record reports that the Veteran was still seeing Dr. W.E.D.  The Board therefore is requesting all outstanding records from this physician.

The file also indicates there are outstanding records from the Veteran's private primary care provider (PCP), Dr. W.  In the file are records from Dr. W. dated from December 2005 to October 2009, which were received in January 2010.  A November 2013 VA treatment record reports that the Veteran was mainly being followed by Dr. W.  An October 2013 VA treatment record identifies Dr. W. as the Veteran's outside PCP.  Therefore, the Board is requesting all more recent records.  


As well, the file indicates there are other outstanding private treatment records that are potentially pertinent to these claims at issue in this appeal.  Namely, a June 2006 private treatment record indicates the Veteran was in the hospital 3 weeks earlier with pneumonia.  A December 2006 private treatment record indicates he had had pneumonia in the past year and had some residual issues with COPD.  So the Board is requesting the records of his hospitalization.  

An August 2010 VA treatment record reports that the Veteran was discharged from Rhode Island Hospital the week prior (in July 2010) after being treated for pneumonia, on oxygen.  In the file are July 2010 patient instructions noting oxygen, but the Board does not have the complete hospitalization records.  In a March 2011 statement, the Veteran reported that he was in the hospital for five days earlier that month for bronchitis.  In the file is the March 2011 patient instruction sheet from Rhode Island Hospital indicating the Veteran was on continuous oxygen, but VA does not have additional records.  A June 2011 VA treatment record indicates the Veteran was in Rhode Island Hospital for 3 days a week earlier for a COPD flare up and had been hospitalized about two months earlier for 10 days at Rhode Island Hospital for shortness of breath (SOB) and was diagnosed with pleural effusions.  The Board resultantly is asking for outstanding pertinent records from Rhode Island Hospital.  

In a March 2012 statement, the Veteran asked VA to check records from Dr. Cardi or Dr. Vallone regarding pleurisy around 1965 and 1970.  These records have not been requested, however, so need be.

The most recent VA treatment records in the file are dated in February 2014, so the Board is requesting all more recent records.

The Veteran's STRs include a February 1960 Report of Medical History and a June 1963 record indicating his health record was terminated and he was not present for examination, but lists a date of discharge in June 1963.  No Reserve service has been verified, so the Board is additionally asking for this on remand.


Lastly, the Veteran has not been provided notice regarding the claim for a TDIU, secondary service connection, or the expanded claim for a respiratory disorder.  So this additional notice is also required.

Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to verify whether the Veteran had Reserve service after his active duty (AD) service from August 1955 to May 1959.  If so, verify all of his periods of active duty for training (ACDTURA) and inactive duty training (INACDTURA).

2.  Provide him notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) advising him of the information and evidence necessary to substantiate a claim for a TDIU and his claim for service connection for a respiratory disorder other than asbestosis, including for COPD and bronchiectasis and including as secondary to the service-connected asbestosis.  As well, furnish and ask that he complete a TDIU application (VA Form 21-8940) providing the information needed to properly adjudicate this derivative claim.

3.  Request that he provide the names and addresses of any and all health care providers who have treated his respiratory disorders, irrespective of the particular diagnosis.  After acquiring this information and obtaining any necessary authorization, obtain and associate all outstanding pertinent records with his physical or electronic claims file (e-folder).

A specific request should be made for: 

(1) all outstanding pertinent records from Dr. W.E.D., as identified in a January 2010 VA Form 21-4142, Authorization and Consent to Release Information to VA, and attached statement, including records dated since the late 1990s, records dated around August 2005, records dated around May and June 2006, records dated around November 2011, records dated around September or October 2012, and records dated since March 2012; 

(2) records from the Veteran's primary care physician, Dr. W., as identified in an October 2013 VA treatment record, dated since October 2009; 

(3) records regarding hospitalization for pneumonia around May or June 2006; 

(4) all outstanding pertinent records from Rhode Island Hospital, including records regarding hospitalization in July 2010 and March, April, and June 2011; 

(5) records from Dr. C. or Dr. V. regarding treatment for pleurisy around 1965 and 1970, as identified in a March 2012 statement; and 

(6) records from the Providence VAMC, dated since February 2014.  

If any identified records are not obtainable (or do not actually exist), the Veteran and his representative should be notified of this and the record clearly documented.  38 C.F.R. § 3.159(c) and (e).

4.  After all available records have been obtained and associated with the claims file/e-folder, afford the Veteran a VA compensation examination to evaluate his claimed respiratory disorders.  If possible, this examination should be conducted by a physician specializing in respiratory/pulmonary disorders.

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must identify any respiratory disorders other than asbestosis present since any time around November 2009, when the Veteran filed his claim for service connection, including COPD/emphysema, bronchiectasis, and/or chronic bronchitis.  In regards to each identified disorder, the examiner must provide an opinion as to whether the condition:  (1) began during the Veteran's active military service, including any verified period of ACDTURA (so not just AD); (2) is related to any incident of service, including any verified period of ACDUTRA, to include in-service exposure to asbestos, non-ionizing radiation, or carbon tetrachloride; or (3) is related to an injury incurred during any verified period of INACDTURA.

The examiner must also provide an opinion as to whether any identified respiratory disorder was caused OR aggravated by the service-connected asbestosis.  

As well, the examiner must describe any respiratory impairment resulting from the service-connected asbestosis and must clearly address whether the Veteran requires the use of outpatient oxygen therapy due, at least in part, his service-connected asbestosis.  The examiner must also clearly state whether the Veteran experiences cor pulmonale or pulmonary hypertension as a result of his service-connected asbestosis.  

The examiner must comment upon whether the Veteran's asbestosis, alone, results in marked interference with employment (i.e., beyond that contemplated in the assigned rating).  The examiner must also provide an opinion as to whether the Veteran's service-connected asbestosis would preclude his obtaining and retaining substantially gainful employment consistent with his education and occupational experience.

Although the examiner should review the record in conjunction with rendering the requested opinions; his or her attention is specifically directed to the following:

* The Veteran asserts that he was exposed to asbestos during service on the U.S.S. Saratoga.  He described exposure to radiation from his work as a radar operator on ship.  He added that he had to perform preventive maintenance on the radar scopes with carbon tetrachloride for about one year before the dangers of that substance were explained to him, after which time such preventive maintenance was voluntary and masks and gloves were provided.  He argued that the radar radiation and asbestos dust took its toll on his lungs and weakened his immune system.  

* The SPRs document that he served on the U.S.S. Saratoga from November 1956 to May 1959, with service as a radar man from May 1958 to May 1959.  

* The record also reflects, however, that he has a history of tobacco use (chronic smoking).  He has variously reported smoking between one to two and a half packages per day for a varied amount of time (ranging from 20 to 46 years).  He has repeatedly reported that he quit smoking in the late 1990s.  During VA treatment in June 2011 he also reported exposure to secondhand smoke.  

* In his June 1955 Report of Medical History, he denied having or ever having had whooping cough, asthma, shortness of breath, or chronic cough.  On examination, clinical evaluation of his lungs and chest was normal and chest X-ray was essentially negative.  

* In his August 1955 Report of Medical History at enlistment, he reported having had whooping cough, but denied having or ever having had asthma, shortness of breath, or a chronic cough.  

On examination, clinical evaluation of his lungs and chest was normal and chest X-ray was negative.  

* In September 1957, the Veteran complained of a productive cough.  Examination of the lungs revealed harsh breath sounds.  The assessment was common cold.  

* A sick call treatment record reports that the Veteran was seen for a cough in February 1959.  

* On separation examination in April 1959, clinical evaluation of the lungs and chest was normal and chest X-ray was normal.  

* In a February 1960 Report of Medical History, the Veteran denied having or ever having had whooping cough, asthma, shortness of breath, or a chronic cough.  

* A December 2002 CT scan of the chest revealed an 8mm pulmonary nodule in the right lower lobe for which six month follow-up was recommended.

* A June 2004 chest X-ray revealed no pulmonary consolidation.  There was COPD and mild discoid atelectasis at the left lung base.  

* An October 2005 chest X-ray revealed COPD.  The lungs were clear of infiltrate or tumor and no active pleural disease was identified.  The impression was no active disease superimposed on COPD.  

* A January 2006 record from the Veteran's private pulmonary physician, Dr. W.E.D., reflects the Veteran's complaint of shortness of breath increasing over the past three years.  Dr. W.E.D. explained that this increasing shortness of breath was due to his COPD and obesity.  He commented that a March 2005 CT scan of the chest showed no pulmonary lesions. The assessment was that the Veteran had increasing dyspnea which seemed to correlate with his weight gain.  He opined that his dyspnea was secondary to COPD, worsening lung function, obesity, and deconditioning.  

* In August 2009, the Veteran complained to his private physician of COPD and progressive shortness of breath over the past 7 to 10 days.  The assessment included COPD and dyspnea.  The physician commented that the Veteran's dyspnea was not related to congestive heart failure, but was primary pulmonary.  

* In September 2009, the Veteran complained to his private physician of shortness of breath and a cough.  The physician commented that the Veteran's summer dyspnea was felt to be secondary to chronic bronchitis.  The assessment included dyspnea and COPD.  

* In January 2010, the Veteran reported that his COPD began in 1999.  

* In January 2010, Dr. W.E.D. wrote that the Veteran suffered from moderate to severe obstructive lung disease.  He indicated that the Veteran had been a smoker for 46 years, quitting in 1996, and was exposed to significant amounts of asbestos aboard the U.S.S. Saratoga.  He added that the Veteran worked as a radar operator on this ship and was exposed to carbon tetrachloride servicing this equipment.  Dr. W.E.D. opined that the Veteran had COPD, emphysema, and chronic bronchitis which were caused by cigarette smoking and possibly by asbestos exposure.  

* A March 11, 2010 VA pulmonary function test (PFT) revealed pre-bronchodilator Forced Vital Capacity (FVC) to be 80 percent predicted.  Pre-bronchodilator Forced Expiratory Volume in one second (FEV-1) was 49 percent predicted.  

* On VA respiratory examination in March 2010, the Veteran reported in-service asbestos exposure and a history of tobacco use, quitting 12 to 14 years earlier.  The Veteran reported that he was currently on oxygen at home.  Chest X-ray from March 11, 2010 revealed bilateral increases in interstitial marking with atelectatic changes in the left base.  PFTs were limited in that the Veteran could only perform testing without bronchodilator.  PFTs were described as consistent with severe airway obstruction, though restrictive process could not be excluded.  

The examiner commented that, without lung volumes and diffusing capacity, which Veteran was unable to perform, restriction could not be totally excluded.  The impression was that the Veteran had COPD.   The examiner opined that COPD was not caused by asbestos exposure; rather, in the Veteran's case, it was caused by tobacco use.  The examiner added that the Veteran did have a history of asbestos exposure and the chest X-ray and FVC on PFT were consistent with asbestosis.  Therefore, he opined that it was at least as likely as not that part of the Veteran's shortness of breath was related to asbestosis.  

* A March 22, 2010 PFT performed by Dr. W.E.D. revealed post-bronchodilator FVC to be 85 percent predicted and post-bronchodilator FEV-1 to be 61 percent predicted.  Pre-bronchodilator DLCOunc was 54 percent predicted and DLCOcor was 53 percent predicted.  The physician opined that the study suggested a moderate degree of obstructive airways disease with air trapping and a significant gas transport abnormality, as demonstrated by the decreased diffusing capacity and desaturation with exertion.  

* In a September 2010 letter, Dr. W.E.D. reiterated that the Veteran had COPD, emphysema, and chronic bronchitis which were caused by cigarette smoking and possibly by asbestos exposure.  He wrote that the Veteran was dependent on oxygen, which he used 24 hours a day.  

* A November 2010 VA treatment record notes that the Veteran had been on full time oxygen since July 2010 but had been on supplemental oxygen for several years.  

* A November 2010 chest X-ray reflects that no acute infiltrate was seen.  There was some atelectasis or scarring seen at the left base. 

* An April 2011 imaging report reportedly revealed pulmonary emboli in the left upper and left lower lobe branches as well as in the right upper and right middle lobe branches, with the largest in the right upper lobe segment.  The mediastinum was free of adenopathy and there was left lower lobe airspace disease.  

* A June 2011 CT of the chest reportedly revealed no pulmonary emboli identified.  There was reportedly right lower lobe airspace disease compatible with aspiration, atelectasis, or pneumonia.

* During VA treatment in November 2010 and June 2011, a VA pulmonary fellow commented that, despite his asbestos exposure, the Veteran's chest X-rays to date were not particularly concerning for true asbestosis (i.e. interstitial lung disease due to asbestosis) nor were pleural plaques seen on CT imaging from 2003 or 2002.  

* In an August 2011 statement, the Veteran reported that his first episode of lung problems was around 1966 when he had pleurisy.  He described having many bad colds, bronchitis, and chest discomfort over the years.  

* A November 2011 VA examination reflects diagnoses of emphysema, COPD, and asbestosis.  The examiner noted that the Veteran had not had any incapacitating episodes of infection due to bronchiectasis.  The examiner indicated that the Veteran required continuous oxygen therapy for his respiratory condition, but did not indicate the condition predominantly responsible for the requirement of oxygen therapy.  The examiner noted that an October 2011 chest X-ray revealed hyperinflated lungs with bibasilar atelectasis or scarring, and mild cardiomegaly, consistent with COPD.  He reported that an April 2011 CT scan revealed stable emphysematous changes bilaterally and right lower lobe airspace, with a history of pulmonary emboli which had resolved.  He indicated that the respiratory condition did not result in cardiopulmonary complications such as cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  A PFT was not performed because Veteran required outpatient oxygen therapy.  The examiner included the results from the March 11, 2010 PFT and commented that FEV-1 most accurately reflected the Veteran's current pulmonary function and stated that post-bronchodilator testing was not performed because the Veteran's pulmonary status was too compromised.  

* The November 2011 VA examiner stated that the Veteran's respiratory condition impacted his ability to work, commenting that he was forced to retire early.  

* The November 2011 VA examiner responded to a request for an opinion as to whether the Veteran's respiratory disability was at least as likely as not proximately due to or the result of asbestosis.  He indicated by checked box that the claimed condition was at least as likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's service connected condition, but explained: COPD is not caused by asbestos exposure.  In this case it is caused by tobacco use.  He noted that the Veteran did have a history of asbestos exposure and the chest X-ray and the FVC on PFT were consistent with asbestosis.  He concluded by opining that it was at least as likely as not that part of the patient's shortness of breath was related to asbestosis.

* In a December 2011 addendum, the November 2011 VA examiner opined that it was less likely than not that the Veteran's COPD/emphysema was secondary to his service-connected asbestosis.  He explained that asbestosis does not cause COPD.  


* In a January 2012 addendum, the November 2011 VA examiner stated that it was less likely than not that the Veteran requires oxygen use because of the service-connected asbestosis.  

* A December 2011 PFT from Dr. W.E.D. reports that FVC was 59 percent predicted.  
FEV-1 was 40 percent predicted.  

* During treatment in March 2012, Dr. W.E.D. commented that the Veteran had COPD with multiple exacerbations and also had bronchiectasis.  He added that he was on constant low flow oxygen and also had asbestos-related pleural disease.  He opined that the Veteran met the criteria for severe impairment and was totally and permanently disabled, noting that he had both airflow obstruction secondary to COPD and bronchiectasis and restrictive lung disease.  He added that, based on his history of cor pulmonale, ankle edema, and need for supplemental oxygen he was "surely 100% disabled."  

* A March 2012 chest X-ray revealed a stable chest radiograph including evidence for chronic lung disease with hyperinflation.  No definite new or acute findings were seen.  

* In April 2012, a VA examiner diagnosed the Veteran with emphysema, COPD, and interstitial lung disease, specifically, asbestosis.  She noted that the Veteran required continuous oxygen therapy due to COPD and interstitial lung disease.  In regard to PFT testing, the examiner commented that the Veteran had been diagnosed with cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  She reported the results of a the December 2011 PFT, which showed pre-bronchodilator FVC to be 59 percent predicted and FEV-1 to be 40 percent predicted, and stated that FEV-1 percent predicted most accurately reflected the Veteran's level of disability.  The examiner stated that post-bronchodilator testing was not performed because Veteran was on oxygen and DLCO-SB was not indicated in Veteran's case.  She stated that the Veteran's condition was severe COPD, bronchiectasis, restrictive lung disease, and asbestosis.  

* The April 2012 VA examiner commented that the Veteran's respiratory condition impacted his ability to work, stating that he had worked for the city until retiring in 2000/2001 and would not be able to return to work if he had to due to his lung condition.  

* In June 2012, a VA examiner was asked to respond to three questions:  (1) Is the Veteran's cor pulmonale as likely as not attributable to his asbestosis?  (2) Is the Veteran's oxygen requirement at least as likely as not attributable to his asbestosis? and (3) Is the Veteran's current pulmonary function capacity as evidenced by
results on December 2011 PFT, reflective of his asbestosis?   Dr. L.N., a pulmonary attending physician, indicated by marked box that the claimed condition was less likely than not incurred in or caused by the claimed in-service event, injury, or illness.  In regard to the first question she responded that there was no evidence to support the diagnosis of cor pulmonale, however, given the Veteran's severe COPD, it was likely present and caused by his underlying COPD.  She added that there was no evidence of interstitial lung disease so she could not contribute any possible cor pulmonale to it. In response to the second question she stated that she saw absolutely no evidence of asbestos exposure (no pleural plaques on chest X-ray) nor any evidence of interstitial lung disease (asbestosis) on chest X-ray, reports of prior CT scans nor any reduction in lung volumes that would support this diagnosis.   In response to the third question, she stated that the Veteran's PFTS were consistent with severe COPD, not restrictive lung disease.

* In a July 2012 addendum, the June 2012 VA examiner commented that there was no evidence that any of the Veteran's respiratory impairment resulted from asbestosis.  

* A February 2013 PFT from Dr. W.E.D. reflects FVC to be 66 percent predicted.  FEV-1 is hardly legible, but appears to be 50 percent predicted.  

* An April 2013 VA treatment record reports that a November 2010 PFT revealed FEV-1 to be 50 percent predicted and DLCO to be 61 percent predicted, corrected to 75 percent.  The pulmonary attending physician's assessment included moderate COPD and bronchiectasis.  

*A July 2013 PFT from Dr. W.E.D.  revealed FVC to be 86 percent predicted and FEV-1 to be 65 percent predicted.    

* An August 2, 2013 VA preliminary PFT report reflects post-bronchodilator FVC to be 85 percent predicted and post-bronchodilator FEV-1 to be 59 percent predicted.  Diffusion Capacity was 46 percent predicted.  

* On VA examination in July 2013, a VA examiner diagnosed restrictive lung disease, specifically, COPD, and asbestosis.  She commented that the Veteran required continuous oxygen therapy for his respiratory condition.  In response to being asked which condition which was predominantly responsible for the requirement of oxygen therapy the examiner stated "On oxygen therapy 2% room air."  The VA examiner reported the results of the PFT performed on August 2, 2013, indicating that the testing revealed post-bronchodilator FVC to be 85 percent predicted and revealed post-bronchodilator FEV-1 to be 65 percent predicted.  DLCO was 46 percent predicted.  The examiner opined that FVC percent predicted most accurately reflected the Veteran's level of disability.  


* The July 2013 VA examiner indicated that the Veteran's respiratory condition impacted his ability to work.  She stated that he had worked as superintendent of buildings in a desk job, but his coughing and shortness of breath "got in the way of his job."  

* A November 2013 VA emergency room intake record notes that the Veteran had a history of COPD that was oxygen dependent.  

* A January 2014 VA treatment record reflects an attending pulmonary physician's assessment of moderate COPD, bronchiectasis, and asbestos exposure with asbestosis and asbestos pleural disease.   

In rendering the requested opinions, the examiner must consider the multiple findings of asbestosis of record, including on VA examination in March 2010, November 2011, April 2012, and July 2013; Dr. W.E.D.'s March 2012 statement that the Veteran had asbestos related pleural disease, and the January 2014 assessment by a VA attending pulmonary physician that the Veteran had asbestos exposure with asbestosis and asbestos pleural disease, as discussed above, and the April 2012 VA examiner's statement that the Veteran required oxygen therapy for his COPD and interstitial lung disease.  The examiner must also consider the March 2012 record from Dr. W.E.D. noting that the Veteran had a history of cor pulmonale.  

All examination findings, along with a complete explanation (explanatory rationale) for all opinions expressed, should be set forth in the examination report.

5.  Conduct all other appropriate development deemed necessary.  Then readjudicate these claims in light of this and all other additional evidence.  If any benefit sought remains denied the Veteran and his representative should be provided an SSOC and given opportunity to respond to it before returning the file to the Board for further appellate consideration of all remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


